FILE COPY




                         Fourth Court of Appeals
                               San Antonio, Texas
                                      April 9, 2013

                                  No. 04-13-00148-CV

                                    Javier H. PEREZ,
                                        Appellant

                                            v.

                      Patricia VILLARREAL and Israel Villarreal,
                                     Appellees

                From the 111th Judicial District Court, Webb County, Texas
                          Trial Court No. 2011-CVT-000406-D2
                      Honorable Monica Z. Notzon, Judge Presiding


                                     ORDER

    Vicente Mendoza's Notification of Late Reporter's Record is hereby DENIED AS
MOOT.



                                                 ____________________________________
                                                 Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of April, 2013.


                                                 ____________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court